Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/22/2021 has been entered. Claims 1-20 are pending. Claims 1,3,7, 10 and 11 have been amended. Claims 13-20 are new.
 
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection.          

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claim 1-4, 6, 8, 10, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over OH US20180364517A1 (“OH ‘517”) in view of Lee US 20120268686A1.
Regarding claim 1, OH ‘517 teaches a display device (fig. 6) comprising:
a liquid crystal panel (PNL) configured to display an image ([0003]);
a backlight unit (backlight unit, LS, LGP, OPS [0029]) configured to provide light to the liquid crystal panel (PNL, [0029]);
a cover bottom (CB) having the backlight unit (backlight unit, LS, LGP, OPS) mounted thereon (see fig. 6);
a rear cover (RC) accommodating the cover bottom (CB)([0051]); and
a guide panel (GP) surrounding an edge of the liquid crystal panel (PNL) and supporting the liquid crystal panel (PNL) ([0051]),
wherein the cover bottom (CB) and the guide panel (GP) are integrated by an insert injection method ([0038] - [0041]) so that an end of the cover bottom (CB) is inserted into the guide panel (GP)(see fig. 6; [0038]-[0041]),
wherein the guide panel (GP) is obliquely provided (see fig. 6).
However, OH ‘517 does not explicitly disclose wherein the guide panel includes an inclined part that is obliquely provided with respect to an extension direction of the liquid crystal panel, and wherein a portion of the end of the cover bottom is inclined at substantially a same angle as the inclined part of the guide panel
Lee teaches wherein the guide panel (150) includes an inclined part that is obliquely provided (see inclined portions of 150; fig. 2) with respect to an extension direction of the liquid crystal panel (140, see fig. 2), and wherein a portion of the end of the cover bottom (110) is inclined at substantially a same angle (see inclined portion of 110, fig. 2) as the inclined part of the guide panel (150)(see fig. 2) for the purpose of preventing the flexure of a liquid crystal panel and light leakage, leading to the increase in display quality ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of OH ‘517 with the structure of Lee for the purpose of preventing the flexure of a liquid crystal panel and light leakage, leading to the increase in display quality ([0020]).
Regarding claim 2, OH ‘517 and Lee teach the display device of claim 1, OH ‘517 further teaches wherein the guide panel (GP) is integrated with the cover bottom (CB) so as to surround side surfaces (see fig. 6) except for a first side surface (inner side of CB) of the cover bottom (CB), and the guide panel (GP) further includes a partial guide panel (B1) surrounding the first side surface (inner side of CB) of the cover bottom (CB)(see fig. 6).
Regarding claim 3, OH ‘517 and Lee teach the display device of claim 2, OH ‘517 further teaches wherein the guide panel (GP) includes a fastening part (SG) extending along a rear surface (bottom surface CB) of the cover bottom (CB)(see fig. 6) away from the liquid crystal panel (PNL), the rear cover (RC) includes a locking part (HK) extending towards the liquid crystal panel (PNL)(see fig. 6), and the fastening part (SG) includes a hook part (bottom portion of GP) engaging the locking part (HK)(see fig. 6).
Regarding claim 4, OH ‘517 and Lee teach the display device of claim 3, OH ‘517 further teaches wherein the locking part (HK) is extended toward the cover bottom (CB)(see fig. 6), and the hook part (bottom portion of GP) is extended toward the rear cover (RC)(see fig. 6).
Regarding claim 6, OH ‘517 and Lee teach the display device of claim 3, OH ‘517 further teaches wherein a fastening groove (SG) is provided in the fastening part (STH)(see fig. 6), and a burring hole (STP) protruding to be inserted into the fastening groove (STH) is provided in the cover bottom (CB)(see fig. 6).
Regarding claim 8, OH ‘517 and Lee teach the display device of claim 7, OH ‘517 further teaches wherein a thickness of the side wall part (top portion of GP) of the guide panel (GP) is thinner than a thickness from a front surface (top surface of PNL) of the liquid crystal panel (PNL) to the rear surface (bottom surface of CB) of the cover bottom (CB)(see fig. 6).
Regarding claim 10, OH ‘517 discloses 10 a display device (fig. 6) comprising:
a liquid crystal panel (PNL) configured to display an image ([0003]);
a backlight unit (backlight unit, LS, LGP, OPS [0029]) configured to provide light to the liquid crystal panel (PNL; 0029]);
a cover bottom (CB) having the backlight unit (backlight unit, LS, LGP, OPS) mounted thereon (see fig. 6); and
a guide panel (GP) surrounding an edge of the liquid crystal panel (PNL) and supporting the liquid crystal panel (PNL)([0051]),
wherein the cover bottom (CB) and the guide panel (GP) are integrated by an insert injection method ([0038]-[0041]) so that an end of the cover bottom (CB) is inserted into the guide panel (GP)(see fig. 6; [0038]-[0041]),
the guide panel (GP) is obliquely provided (see fig. 6).
However, OH ‘517 does not explicitly disclose wherein the guide panel includes an inclined part that is obliquely provided with respect to an extension direction of the liquid crystal panel, and wherein a portion of the end of the cover bottom is inclined at substantially a same angle as the inclined part of the guide panel
Lee teaches wherein the guide panel (150) includes an inclined part that is obliquely provided (see inclined portions of 150; fig. 2) with respect to an extension direction of the liquid crystal panel (140, see fig. 2), and wherein a portion of the end of the cover bottom (110) is inclined at substantially a same angle (see inclined portion of 110, fig. 2) as the inclined part of the guide panel (150)(see fig. 2) for the purpose of preventing the flexure of a liquid crystal panel and light leakage, leading to the increase in display quality ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of OH ‘517 with the structure of Lee for the purpose of preventing the flexure of a liquid crystal panel and light leakage, leading to the increase in display quality ([0020]).
Regarding claim 14, OH ‘517 and Lee teach the display device of claim 10, Lee further teaches wherein the inclined part (inclined portions of 150; fig. 2) is inclined away from the cover bottom (110)(see fig. 2).
Regarding claim 15, OH ‘517 and Lee teach the display device of claim 1, OH ‘517 further teaches wherein the guide panel (GP) is provided outside of the rear cover (RC) in the extension direction (see fig. 6).
Regarding claim 17, OH ‘517 and Lee teach the display device of claim 1, Lee further teaches wherein the inclined part (inclined portions of 150; fig. 2) is inclined away from the cover bottom (110) and away from the rear cover (160)(see fig. 2).
Regarding claim 18, OH ‘517 teaches a display device (fig. 6) comprising:
a liquid crystal panel (PNL) configured to display an image ([0003]);
a backlight (backlight unit, LS, LGP, OPS [0029]) configured to provide light to the liquid crystal panel (PNL, [0029]);
a cover bottom (CB) having the backlight (backlight unit, LS, LGP, OPS) mounted thereon (see fig. 6);
a rear cover (RC) forming a rear appearance (CB)([0051]) of the display device (see fig. 6); and
a guide panel (GP) surrounding an edge of the liquid crystal panel (PNL), supporting the liquid crystal panel (PNL) and attached to the rear cover (RC)([0051]),
wherein an end of the cover bottom (CB) is provided into a groove of the guide panel (GP)(see fig. 6),
However, OH ‘517 does not explicitly disclose wherein the guide panel includes an inclined part that is obliquely provided with respect to an extension direction of the liquid crystal panel, and wherein a portion of the end of the cover bottom is inclined at substantially a same angle as the inclined part of the guide panel.
Lee teaches wherein the guide panel (150) includes an inclined part that is obliquely provided (see inclined portions of 150; fig. 2) with respect to an extension direction of the liquid crystal panel (140, see fig. 2), and wherein a portion of the end of the cover bottom (110) is inclined at substantially a same angle (see inclined portion of 110, fig. 2) as the inclined part of the guide panel (150)(see fig. 2) for the purpose of preventing the flexure of a liquid crystal panel and light leakage, leading to the increase in display quality ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of OH ‘517 with the structure of Lee for the purpose of preventing the flexure of a liquid crystal panel and light leakage, leading to the increase in display quality ([0020]).
Regarding claim 19, OH ‘517 and Lee teach the display device of claim 18, OH ‘517 further teaches wherein the guide panel (GP) includes a fastening part (SG) extending along a rear surface (bottom surface CB) of the cover bottom (CB)(see fig. 6) away from the liquid crystal panel (PNL), the rear cover (RC) includes a locking part (HK) extending towards the liquid crystal panel (PNL)(see fig. 6), and the fastening part (SG) includes a hook part (bottom portion of GP) engaging the locking part (HK)(see fig. 6).
Regarding claim 20, OH ‘517 and Lee teach the display device of claim 18, Lee further teaches wherein the inclined part (inclined portions of 150; fig. 2) is inclined away from the cover bottom (110) and away from the rear cover (160)(see fig. 2).
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over OH US20180364517A1 (“OH ‘517”) in view of Lee US 20120268686A1 in further view of An US20160187710A1 (AN ‘710).
Regarding claim 5, OH ‘517 and Lee teach the display device of claim 3, however does not explicitly disclose wherein a first embossed part protruding toward the rear cover is provided on the fastening part, and a second embossed part inserted into the first embossed part is provided on the cover bottom.
AN ‘710 teaches wherein a first embossed part (inner protrusion of 340; fig. 8a) protruding toward the rear cover (320) is provided on the fastening part (344 of guide panel 340), and a second embossed part (protrusion on 320; fig. 8a) inserted into the first embossed part (inner protrusion of 340) is provided on the cover bottom (320) for the purpose of optimizing the shapes of a guide panel and a cover bottom that supports a back light unit or a display panel of a display device so that the guide panel can be used as a side exterior portion of the set electronic device [(0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of OH ‘517 with the structure of AN ‘710 for the purpose of optimizing the shapes of a guide panel and a cover bottom that supports a back light unit or a display panel of a display device so that the guide panel can be used as a side exterior portion of the set electronic device [(0012]).
 
Claims 7, 9, 11-12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over OH US20180364517A1 (“OH ‘517”) in view of Lee US 20120268686A1 in further view of OH US20160349568A1 (“OH ‘568”).
            Regarding claim 7, OH ‘517 and Lee teach the display device of claim 3, wherein
the guide panel (GP) further includes a side wall part (top portion of GP) surrounding a side surface (outer side of PNL) of the liquid crystal panel (PNL).
            However, OH ‘517 does not explicitly disclose wherein the guide panel includes the inclined part forming and the inclined appearance, and the end of the cover bottom is inserted inside the inclined part of the guide panel.
            OH ‘568 teaches the guide panel (121c) includes an inclined part (inclined angle of 121C) forming an inclined appearance (see fig. 12), and the end of the cover bottom (131) is inserted inside the inclined part (inclined angle of 121C; fig. 12) of the guide panel (121c) for the purpose of obviating the complicated process of manufacturing the display device ([0019]-[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of OH ‘517 with the guide panel structure of OH ‘568 for the purpose of obviating the complicated process of manufacturing the display device ([0019]-[0020]).
Regarding claim 9, OH ‘517, Lee, and OH ‘568 teach the display device of claim 7, however does not explicitly disclose wherein the rear cover and the inclined part of the guide panel form a rear appearance of the display device, and the side wall part of the guide panel forms a side appearance of the display device.
OH ‘568 teaches wherein the rear cover 200 and the inclined part (inclined angle of 121c; fig. 12) of the guide panel (121c) form a rear appearance of the display device (100)(see fig. 5), and the side wall part (side wall 121c) of the guide panel (121c) forms a side appearance of the display device (100)(see fig. 5) for the purpose of obviating the complicated process of manufacturing the display device ([0019]-[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of OH ‘517 with the guide panel structure of OH ‘568 for the purpose of obviating the complicated process of manufacturing the display device ([0019]-[0020]).
Regarding claim 11, OH ‘517, Lee, and OH ‘568 teach the display device of claim 10, wherein the guide panel (GP) further includes a side wall part (top portion of GP) surrounding a side surface (outer side of PNL) of the liquid crystal panel (PNL).
            However, OH ‘517 does not explicitly disclose wherein the guide panel includes an inclined part forming an inclined appearance, and the end of the cover bottom is inserted inside the inclined part of the guide panel.
            OH ‘568 teaches the guide panel (121c) includes an inclined part (inclined angle of 121C) forming an inclined appearance (see fig. 12), and the end of the cover bottom (131) is inserted inside the inclined part (inclined angle of 121C; fig. 12) of the guide panel (121c) for the purpose of obviating the complicated process of manufacturing the display device ([0019]-[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of OH ‘517 with the guide panel structure of OH ‘568 for the purpose of obviating the complicated process of manufacturing the display device ([0019]-[0020]).
Regarding claim 12, OH ‘517, Lee, and OH ‘568 teach the display device of claim 11, however does not explicitly disclose wherein the rear cover and the inclined part of the guide panel form a rear appearance of the display device, and the side wall part of the guide panel forms a side appearance of the display device.
OH ‘568 teaches wherein the rear cover 200 and the inclined part (inclined angle of 121c; fig. 12) of the guide panel (121c) form a rear appearance of the display device (100)(see fig. 5), and the side wall part (side wall 121c) of the guide panel (121c) forms a side appearance of the display device (100)(see fig. 5) for the purpose of obviating the complicated process of manufacturing the display device ([0019]-[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of OH ‘517 with the guide panel structure of OH ‘568 for the purpose of obviating the complicated process of manufacturing the display device ([0019]-[0020]).
Regarding claim 13, OH ‘517, Lee, and OH ‘568 teach the display device of claim 11, Lee further teaches wherein an entirety of the side wall part of the guide panel (150) extends at an angle different than the angle of the inclined part (see inclined portion of 150, fig. 2) of the guide panel (150)(see fig. 2).
Regarding claim 16, OH ‘517, Lee, and OH ‘568 teach the display device of claim 7, Lee further teaches wherein an entirety of the side wall part of the guide panel (150) extends at an angle different than the angle of the inclined part (see inclined portion of 150, fig. 2) of the guide panel (150)(see fig. 2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AGNES DOBROWOLSKI/Examiner, Art Unit 2871     

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871